      Case: 1:20-cv-06006 Document #: 1-20 Filed: 10/08/20 Page 1 of 1 PageID #:115



                          IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
                                           LAKE COUNTY, ILLINOIS

SARINA ERVIN                              )
                                          )
VS.                                       )               Case No. 04 D 1943
                                          )
RAYMOND N. ERVIN                          )




                                                  ORDER

         This matter coming before this Court to quash Citations to Discover assets issued on October 28,
2016 against assets of Raymond N. Ervin, and the Court having heard the arguments of counsel and
having considered their written arguments.


         It is ordered:
         That all Citations issued on October 28, 2016 on the assets of Raymond N. Ervin are quashed and
any funds covered by the Citations entered on October 28, 2016, are released.




                                                          ENTER:


                                                          Signed by Judge
                                                                  JUDGE


Dated this 10th day of February 2017
Prepared by:
Attorney’s Name: James Wolf
Address: 33 N. Dearborn
City: Chicago     State: IL
Phone: (312) 739-0300       Zip Code: 60602
Fax: (312) 739-0399
ARDC: 3057798
